Stein, J.
We affirm. We disagree with the employer’s contention that the opinions of the two physicians who found claimant to have suffered work-related injuries were overly speculative. The physicians who offered those opinions relied, in part, on claimant’s account of the accident, which the Board found to be credible. They also examined claimant and reviewed the results of diagnostic tests, as well as other treatment records, in order to determine the origin and extent of his injuries. Particularly given the absence of any medical evidence to the contrary, we conclude that the Board’s finding of causally related neck and back injuries is supported by substantial evidence (see Matter of Perez v Mondial Tiles, Inc., 104 AD3d 998, 999 [2013]; Matter of Paradise v Goulds Pump, 13 AD3d 764, 765 [2004]).
The employer’s remaining contentions, to the extent they are properly before us, have been considered and found to be lacking in merit.
*1010Lahtinen, J.P., McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.